The judgment of the court was pronounced by
Rost, J.
There is no error in the judgment appealed from in this case. The appointment of the defendant as administratrix of the succession of her brother Andrew Parker, was a nullity. This was a civil function which the law does not declare women capable of exercising, except in certain enumerated cases, and which they cannot therefore perform. C. C. art. 25, 1042. Caraby v. Caraby, 7 Mart. N. S. 466.
The defendant, having no authority to administer, could at most, be made to account for the property which came' into her hands. The only property which, came into her hands was a slave, which was legally sold; and the plaintiffs admit that they have received the proceeds of the sale.
The remainder of the succession appears to have been taken possession of by John Parker, the lather of the deceased and of the defendant, who was jalso the father of some of the plaintiffs and the grandfather of the others. He paid-most of the debts of the succession, and died without rendering any account of it, leaving the plaintiffs and the defendant as his heirs- at law. The claim which the plaintiffs might have had against him, in his lifetime, is now extinguished by confusion.
Had the appointment of the administratrix been authorized by law, the plaintiffs have not shown that they had renounced the succession of John Parker ; and we do not wish to be understood as intimating that they might in that case-have maintained the present action. Judgment affirmed.